UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 Dated:July 24, 2014 Commission File Number: 001-13184 TECK RESOURCES LIMITED (Exact name of registrant as specified in its charter) Suite 3300 – 550 Burrard Street, Vancouver, British ColumbiaV6C 0B3 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F Form 40-F X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Note: Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant's "home country"), or under the rules of the home country exchange on which the registrant's securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant's security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Teck Resources Limited (Registrant) Date:July 24, 2014 By: /s/Karen L. Dunfee Karen L. Dunfee Corporate Secretary For Immediate Release 14-19-TR Date: July 24, 2014 TECK REPORTS UNAUDITED SECOND QUARTER RESULTS FOR 2014 Vancouver, BC – Teck Resources Limited (TSX: TCK.A and TCK.B, NYSE: TCK) (“Teck”) reported second quarter adjusted profit attributable to shareholders of $72 million, or $0.13 per share, compared with $197 million or $0.34 per share in 2013. Profit attributable to shareholders was $80 million, or $0.14 per share, compared with $143 million, or $0.25 per share, a year ago. “We are pleased with the performance of our operations this quarter and with our efforts to reduce our costs and capital spending to ensure we emerge stronger from the current challenging price environment, particularly the substantially lower steelmaking coal price that was prevalent in the second quarter of 2014 compared with last year,” said Don Lindsay, President and CEO. Highlights and Significant Items — Profit attributable to shareholders was $80 million and EBITDA was $558 million in the second quarter. — Gross profit before depreciation and amortization was $633 million in the second quarter compared with $871 million in the second quarter of 2013. — Cash flow from operations, before working capital changes, was $520 million in the second quarter of 2014 compared with $584 million a year ago. — Our cash balance was $2.1 billion at June 30, 2014. We also extended the term of our committed revolving credit facility to July 2019, increasing the amount available by US$1 billion to US$3 billion and providing a total of Cdn$5.3 billion of liquidity. — Our cost reduction program has exceeded our initial goals, with $150 million of annualized reductions realized to date. We are targeting a further $50 million of annualized cost reductions. We are also on target to achieve $150 million of capital expenditure reductions. — We have reached agreements with our quarterly contract customers to sell 5.5 million tonnes of coal in the third quarter of 2014 based on US$120 per tonne for the highest quality product and we expect total sales in the third quarter, including spot sales, to be at or above 6.0 million tonnes. All dollar amounts expressed in this news release are in Canadian dollars unless otherwise noted. Reference: Greg Waller, VP Investor Relations & Strategic Analysis Marcia Smith, SVP Sustainability and External Affairs Additional corporate information is available at www.teck.com — Throughput increased at 10 of our 13 operations in the second quarter compared with a year ago. — Construction of Trail’s new acid plant was completed in May and by June the plant was operating at design rates. — The Pend Oreille zinc mine is being prepared for a restart with first ore expected by December 2014. — We have now completed the mill optimization project at Highland Valley Copper with daily throughput averaging 140,000 tonnes in the second quarter, 10,000 tonnes per day above design capacity. — The Red Dog 2014 shipping season commenced on June 29, 2014 with planned shipments of approximately 1.0 million tonnes of zinc concentrate and 184,000 tonnes of lead concentrate. — We paid a $0.45 per share dividend on our Class A common shares and Class B subordinate voting shares on July 2, 2014. 2 Teck Resources Limited 2014 Second Quarter News Release This management’s discussion and analysis is dated as at July 24, 2014 and should be read in conjunction with the unaudited consolidated financial statements of Teck Resources Limited (“Teck”) and the notes thereto for the three months ended June 30, 2014 and with the audited consolidated financial statements of Teck and the notes thereto for the year ended December 31, 2013. In this news release, unless the context otherwise dictates, a reference to “the company” or “us,” “we” or “our” refers to Teck and its subsidiaries. Additional information, including our annual information form and management’s discussion and analysis for the year ended December 31, 2013, is available on SEDAR at www.sedar.com. This document contains forward-looking statements. Please refer to the cautionary language under the heading “CAUTIONARY STATEMENT ON FORWARD-LOOKING INFORMATION.” Overview Throughput increased at 10 of our 13 operations in the second quarter compared with a year ago. However, profits are lower than last year as a result of significantly lower coal prices, which are currently at their lowest level since 2007. Coal prices in U.S. dollar terms were lower by 29% in the second quarter of 2014 compared with a year ago and 15% lower than the first quarter of 2014. In base metal markets, LME copper prices softened by 5% compared with a year ago, while zinc prices rose 13%, reflecting improving zinc market fundamentals. Sales of our products are denominated in U.S. dollars and strengthening of the U.S. dollar had a favourable effect on our operating margins. Our cost reduction program, which began in the second half of 2012, has exceeded our initial goals. In order to maintain our competitiveness and emerge stronger from the current price cycle, we have taken the following steps: — Identified $180 million of ongoing annual operating cost savings across the company and to date have implemented $170 million and realized $150 million on an annualized basis. These amounts are in addition to the savings of $360 million achieved last year, which are now being embedded in our operating procedures. — Achieved 535 of our target of a reduction of 600 positions across all operating sites and corporate groups. We will continue our efforts to achieve personnel reductions through attrition where possible. — Identified reductions in sustaining and development capital, and are on target to achieve our goal of a $150 million reduction. — All sites and corporate groups have made significant cost reductions towards the target of reducing spending by at least 5% from budgeted levels. — The Quintette site has been successfully transitioned to care and maintenance, and haul trucks and other equipment are scheduled to transfer to other operations. While we continue to assess growth opportunities that present themselves, our primary development focus is on securing a significant interest in the oil sands business with the development of the Fort Hills Oil Sands project. The construction phase of Fort Hills will require substantial investment of capital through 2017, but is expected to provide significant cash flows, diversify our commodity mix and provide a long-life asset located in a stable jurisdiction. We are in the process of restarting our Pend Oreille zinc mine by December 2014 to benefit from improving zinc market fundamentals and the synergy it provides to our Trail Operation. In addition, we are continuing to plan and design the Quebrada Blanca Phase 2 copper project with a disciplined approach to creating shareholder value. 3 Teck Resources Limited 2014 Second Quarter News Release Profit and Adjusted Profit(1) Profit attributable to shareholders was $80 million, or $0.14 per share, in the second quarter of 2014 compared with $143 million or $0.25 per share in the same period last year. Adjusted profit was $72 million, or $0.13 per share, in the second quarter of 2014 compared with $197 million, or $0.34 per share, a year ago. The decline in adjusted profit was primarily due to significantly lower coal prices. Partly offsetting the lower coal prices was the positive effect of the stronger U.S. dollar, reduced corporate overhead expenses and changes in pricing adjustments year-over-year. We realized positive after-tax pricing adjustments of $19 million in the second quarter of 2014, compared with negative after-tax pricing adjustments of $43 million last year. Pricing adjustments in both periods were primarily due to the volatility of copper prices. Profit and Adjusted Profit Three months ended June 30, Six months ended June 30, ($ in millions) Profit attributable to shareholders as reported $ 80 $ $ $ Add (deduct): Asset sales and provisions - 15 8 22 Foreign exchange (gains) losses ) 18 (3 ) 22 Derivative (gains) losses 4 1 2 (1
